 

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means O Original

UNITED STATES DISTRICT COURT far

for the

Eastern -District of Wisconsin

 

 

 

 

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No.
Information associated with the following
Google drive accounts/email address:

20-M-376 (SCD)
sunsetpharmacysupply@gmail.com

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

 

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Eastern District of Wisconsin
(identify the person or describe the property to be searched and give its location):

See attachment A

 

] find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized}:
See attachment B

YOU ARE COMMANDED to execute this warrant on or before September 18, 2020 (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the

person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken,

‘The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Honorable Stephen C. Dries

(United States Magistrate Judge)
O} Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay: notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

(7 for days (nor to exceed 30) 0 until, the facts justifying, the later specific date of

 

Date and time issued: 09/04/2020 10:34 am [Nt

ban s signature

 

 

City and state: Milwaukee, WI. Honorable Stephen C. Dries
" Printed name and title
ATTACHMENT A :
Property to Be Searched
These warrants apply to information associated with the following Google drive accounts
and email addresses that are stored at premises controlled by Google, a company that accepts

service of legal process at 1600 Amphitheatre Parkway in Mountain View, California.

Target Account 1: sunsetpharmacysupply@gmail.com

Target Account 2: sunsetcr2018@gmail.com
ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Google (the “Provider”)

To the extent. that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs, or
information that has been deleted but is still avatlable to the Provider, the Provider is required to
disclose the following information to the government for each account or identifier listed in
Attachment A, for the time period of January 1, 2019 to the present:

a. The contents of all e-mails associated with the accounts, including stored or
preserved copies of e-mails sent to and from the accounts, draft e-mails, the source and destination
addresses associated with each e-mail, the date and time at which each e-mail was sent, and the
size and length of each e-mail;

b. All records or other information regarding the identification of the accounts, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the accounts were created, the length of service, the IP
address used to register the accounts, log-in IP addresses associated with session times and dates,
account status, alternative e-mail addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the

accounts, including address books, contact and buddy lists, calendar data, pictures, and files;
|

€. All records pertaining to communications between the IProvider and any person
regarding the accounts, including contacts with support services and records of actions taken;

f, All communications, in whatever form, and other information from Google
Hangouts associated with the accounts;

g. All information and documents from Google Drive associated with the accounts;

h. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Google; and

i. For all information required to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored.
The Provider is hereby ordered to disclose the above information to the government within

fourteen days of the issuance of this warrant.
IL. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 21, United States Code, Sections 829(e), 841(a)(1), 841(h),
846, and 843(c}(2)(A) and occurring after January 1, 2012, including, for each account or identifter

listed on Attachment A, information pertaining to the following matters:

a. The importation and distribution of controlled substances and other prescription
medications.
b. Information relating to the identity of any and all individuals who operate or

maintain online pharmacies that self controlled substances and other prescription medications.

c. Records of payment made in relation to the operation and maintenance of online
pharmacies that sell controlled substances and other prescription medications, including proceeds
from such sales.

d. Information relating to who created, used, or communicated with the account or

identifier, including records about their identities and whereabouts.
 

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
Zo-M- 371 (scd) 9/2020 4i(*Tam Gog le Inc
7 7

Inventory made in the presence of :

TH Matthew Cove per

 

Inventory of the property taken and name(s) of any person(s) seized:

. Conte Ss a
4 of isc Containing Contects t gorgle Arwe

ard subscriber are

4

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

pae: G[2s/eu _ pa

Executing officer's signature

(ella ndliams , Te ciis | Bet

Printed name and title

 

 
